ORDER
PER CURIAM.
Movant, Gerald Bereuter, appeals from the denial of his Rule 29.15 motion after an evidentiary hearing. We have reviewed the transcripts of the proceedings below, the legal file and the briefs of the parties and find that the findings of fact and conclusions of law of the motion court are not clearly erroneous. As we also find that no jurisprudential purpose would be served by a full opinion, we affirm the judgment of the motion court pursuant to Rule 84.16(b). A memorandum has been provided, solely for the use of the parties here involved, explaining the reasons for our holding.